Citation Nr: 1454464	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO. 10-36 449A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for a left elbow disability, to include epicondylitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to March 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board remanded the issues on appeal for additional development in April 2014. The requested examination and opinion having been obtained, the Board finds the directives have been substantially complied with, and the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in January 2014. A transcript of the hearing has been associated with the Veteran's electronic claim file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

A left elbow disability, to include epicondylitis, arthritis and a ganglion cyst, is not shown to be causally or etiologically related to an in-service event, injury or disease, or to have manifested in service or within one year of the Veteran's discharge from service.

CONCLUSION OF LAW

The criteria for service connection for a left elbow disability, to include epicondylitis, arthritis and a ganglion cyst, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in April 2009, prior to the initial unfavorable adjudication in March 2010. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claim. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing. 

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. No other relevant records have been identified and are outstanding. All identified or submitted private treatment records have been associated with the claims file. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in November 2009 and August 2012.  An addendum opinion to the November 2009 examination was provided in March 2012.  VA medical opinions were also obtained in June 2014 and July 2014.  The examinations and opinions are adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examinations or the subsequently issued addendum opinions, conducted medical examinations of the Veteran, and provided sufficient supporting rationales for the opinions. 

In a July 2014 statement, the Veteran called into question the adequacy of an examination he was provided based on the fact that a physician's assistant provided the August 2012 examination and rendered the June 2014 addendum opinion, as opposed to a medical doctor.  The Board also notes that a physician's assistant conducted the examinations in November 2009 examination and provided the March 2012 addendum opinion.  While the level of training, education and experience of an examiner can be taken into account when assigned weight to a report, there is no requirement that VA examinations be conducted by physicians. Cox v. Nicholson, 20 Vet. App. 563, 568-69 (2007). Instead, a report is adequate when it sufficiently states the medical expert's judgment on a medical question and the essential rationale for that opinion. Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012). 

In this case, there is no evidence that the physician's assistants who provided the examinations and subsequent addendum opinions were not medically qualified to render such opinions, and the Veteran has not pointed to any specific evidence other than the fact that a physician's assistant is not a doctor. While that fact can be considered in weighing the probative value of the opinion, it does not definitely render the examination or opinion inadequate. As there is no evidence showing that the physician's assistant was not competent, the Board finds that the examination report and opinion are adequate for rating purposes.

Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claim for service connection for a left elbow disability. See Nieves-Rodriguez v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include arthritis, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). Generally, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. § 3.303(b), 3,309; Walker v. Shinseki, 708 F.3d 1331 (2013). Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). 
The Veteran contends he is entitled to service connection for a left elbow disability claimed as "left elbow laceration & tendon damage."  See VA Form 21-526, received in February 2009.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Multiple disabilities of the left elbow have been diagnosed that could be the result of a laceration in service or are related to tendon damage resulting from an injury in service.  For the reasons stated below, the Board finds that service connection is not warranted on a direct or presumptive basis. 

Beginning with direct service connection, the Veteran has a current diagnosis of left elbow epicondylitis and therefore the first element of direct service connection has been met. Second, the Veteran injured his left elbow in service when he fell down a flight of stairs in March 1979. Service treatment records reflect the Veteran had a laceration sustained in the fall which was sutured. As such, the evidence shows an in-service event, injury or disease. 

Concerning the third element, the preponderance of the evidence is against a finding that the Veteran's current left elbow disability is causally related to his active duty service. The Veteran has repeatedly stated that his left elbow disability is the result of his in-service fall. While the Veteran is competent to state that he has experienced persistent symptoms such as pain since service, he is not competent to opine as to the presence of a causal nexus between his current disability and his in-service injury, as to do so requires medical expertise. Jandreau, 492 F.3d at 1377. Similarly, to the extent the statements provided by the Veteran's wife indicate the Veteran has experienced pain since service, they are also competent. However, the Veteran's wife is also not competent to opine as to the presence of a causal relationship between the in-service fall and his current disability. Id.

Turning to the medical evidence, the Veteran was provided with VA examinations in November 2009 and August 2012, and an addendum opinion was obtained in March 2012.  Medical opinions were also obtained in June 2014 and July 2014. The November 2009 examiner diagnosed epicondylitis and opined that the Veteran's left elbow condition was less likely than not related to service. The examiner based this conclusion on the fact that the Veteran did not complain of left elbow issues, nor was he diagnosed with a left elbow disability, on separation in February 1981, and that orthopedic literature did not demonstrate that well-healed scars will cause epicondylitis.  

An addendum opinion was obtained in March 2012. The examiner again concluded that it was less likely than not that the Veteran's left elbow disability was causally related to his active duty service. The examiner reiterated that there is no medical literature indicating there is a link between a well-healed scar and the development of epicondylitis, nor is there evidence of chronic left elbow problem in service.  Based on the service treatment records, the examiner found that the condition appeared to be acute and transitory.  

The June 2014 medical opinion noted the documentation in service concerning left elbow suturing for a superficial laceration repair with normal radiographic examination.  It was also noted that upon separation the Veteran denied having any upper extremity symptoms and had a normal upper extremity physical examination.   The examiner noted that a review of orthopedic literature concerning tennis elbow indicated that it was more likely than not that the Veteran's left elbow pain was due to the degenerative changes associated with the aging process and/or repetitive sue following military service. 

Another VA medical opinion was obtained in July 2014. There, the reviewing medical officer indicated that it was less likely than not that the Veteran's left elbow disability, including degenerative joint disease, epicondylitis, ganglion cyst, chronic bursitis, and olecranon enesthropathy, was caused by service. The medical officer based this opinion on several facts. First, the medical officer indicated that there were no complaints of a left elbow disability following the initial in-service event. Further, the medical officer noted that there was no medical evidence of trauma or injury to the deep anatomical structures. The Veteran's left elbow scar was noted to be well-healed and to not cause any functional impairment concerning the use of the elbow. Finally, the medical officer indicated that the slight nature of the Veteran's degenerative changes were more suggestive of the effects of the natural aging process. As explained in more detail in the duty to assist portion of the decision, above, there is no reason to doubt the competency or credibility of any of the medical professionals that conducted the examinations or rendered the opinions, and therefore the findings from the VA examinations and opinions are of significant probative weight on the issue of nexus. Nieves-Rodriguez v. Peake, 22 Vet. App. 295.

In February 2012, the Veteran obtained a private medical opinion from Dr. Wroten concerning his left elbow injury. The physician first stated that based on the Veteran's verbal history, the Veteran's left elbow disability may certainly be related to his active duty service. The examiner then indicated that the current left elbow condition was related to the Veteran's in-service treatment for a left elbow injury. First, to the extent that the opinion indicates that the current condition "may" be related to service, the use of the words "possible," "may," or "can be" make a doctor's opinion speculative in nature. See Bostain v. West, 11 Vet. App. 124, 127-28 (1998) (quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993)) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus). As opinions that are speculative in nature are of no probative weight, the Board finds that the portion of the opinion that is phrased in terms of "may" is entitled to no weight on the issue of nexus. McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).

Further, even looking only at the portion of the opinion that indicates there is a direct relationship between the in-service left elbow injury and the current left elbow disability, the examiner provided no explanation or rationale for why that is so. To have probative value, a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). As there is no supporting rationale for the private physician's opinion that a causal nexus exists, the Board finds the opinion is entitled to no probative weight.

VA and private treatment records associated with the claims file reflect continued complaints of left elbow pain dating back to approximately 2009. A May 2011 private medical record indicates that the Veteran had a 20 year history of left elbow pain. Neither the VA nor private treatment records contain any opinions attributing the current disability to his in-service accident. Private treatment records also contain notations of the Veteran's left elbow disability being related to his in-service fall, specifically in July 2012 and September 2012. However, these notations reflect the Veteran's account of his injury and pain since. As the mere repetition of the allegations in a medical record does not transform them into competent medical evidence, these notations do not constitute positive medical opinions with respect to the issue of a nexus. LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

Based on the lay and medical evidence of record, the Board finds the preponderance of the evidence is against a finding that the Veteran's current left elbow disability is causally related to his active duty service. VA examiners have found that the in-service fall did not result in trauma or other deep tissue damage, and therefore likely did not result in the Veteran's current left elbow disability. While the Veteran and his wife have testified to the presence of left elbow pain since service, the separation examination report indicated there were no upper extremity abnormalities and the Veteran denied having arthritis, rheumatism, or bursitis or any bone, joint or other deformity.  Thus, the Board finds that the competent and credible medical evidence of record on the issue of nexus outweighs the lay statements concerning incurrence of a left elbow disability in service. As the preponderance of the evidence is against a finding of a nexus, the third element is not met, and service connection is not warranted on a direct basis. 38 C.F.R. § 3.303.

Turning to presumptive service connection, the Veteran is diagnosed with, among other disabilities, left elbow arthritis as of February 2012, which is a chronic disease for VA purposes. 38 C.F.R. § 3.309(a). 

However, the preponderance of the evidence is against a finding that the Veteran's arthritis within one year of his separation from service. While the Veteran and his wife have stated that he has experienced left elbow pain since service, the Veteran indicated he had no present or history of arthritis, rheumatism, or bursitis or any bone, joint or other deformity on his February 1981 report of medical history, and his corresponding separation examination showed no abnormalities of the upper extremities. Further, the Veteran's treatment records are silent for any complaints or diagnoses of left elbow arthritis within the first post-service year, with the first diagnosis of record occurring in February 2012, which is approximately 28 years after separation and outside the applicable presumptive period. 38 C.F.R. § 3.307(a). In light of this evidence, the Board finds that the preponderance of the evidence is against a finding that the Veteran's left elbow arthritis manifested within one year of his separation from service, and therefore presumptive service connection is not warranted. 38 C.F.R. §§ 3.307, 3.309(a).

Finally, service connection based on continuity of symptomatology is not warranted. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.309. As stated above, arthritis is considered a chronic disease. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.309(a). 

However, continuity of symptomatology has not been shown in this case. As stated previously, the Veteran has stated that he fell and injured his elbow while in service, which is reflected in his treatment records. However, the records only note that the Veteran received a laceration on his left elbow, and do not note any further left elbow disabilities or injuries. No follow-up treatment for the left elbow laceration is noted. The Veteran was at no other time diagnosed with a left elbow disability while in service and no symptoms with respect to the left elbow were reported on the separation medical history. As such, there is no medical evidence of sufficient in-service manifestations of a left elbow disability sufficient to identify the disability. Moreover, the VA clinicians who provided opinions ultimately determined that current disability of the left elbow was not related to service based on a review of the history. The medical opinions, provided by VA clinicians, with medical training are entitled to greater probative weight. Accordingly, service connection based on continuity of symptoms is not warranted. 

Although the Veteran has established a current disability and an in-service event, injury or disease, the preponderance of the evidence weighs against a finding of a nexus; therefore, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

Entitlement to service connection for a left elbow disability, to include epicondylitis, arthritis and a ganglion cyst, is denied.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim. See 38 C.F.R. 
§ 3.159(c)(4). In this case, the June 2014 audiologist indicated that the Veteran's in-service hearing difficulties were noted to have a conductive element to them and therefore an opinion should be rendered by an appropriate medical professional in order to determine whether the Veteran's bilateral hearing loss with a conductive element was related to service. As the audiologist indicated that another examination with a different professional is necessary, the Board finds it must remand the claim once more in order to ensure that the proper medical opinion is obtained. 38 U.S.C.A. § 1154(a); McLendon, 20 Vet. App. 79.

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to an appropriate medical professional, such as an otolaryngologist (ear, nose and throat doctor), to address the nature and etiology of his claimed bilateral hearing loss with conductive components. The claims folder must be made available to the reviewer in conjunction with the examination. A note that it was reviewed should be included in the examination report. If the examiner determines that an examination is necessary in order to provide the requested information than one should be scheduled.

The reviewer should then answer the following questions:

a) Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's bilateral hearing loss shown on the service enlistment examination was permanently aggravated (i.e., worsened) during service?  Please provide a complete explanation for the opinion.

b) If so, was any increase clearly and unmistakably (obviously, manifestly or undebatably) due to the natural progress of the disease. Please provide a complete explanation for the opinion.

Clear and unmistakable evidence means evidence that cannot be misinterpreted and misunderstood, i.e., it is undebatable. Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009). Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service."

A detailed rationale for the opinion must be provided. For the purposes of the opinion, noise exposure in service based on the Veteran's military occupational specialty is conceded.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

2. Thereafter, readjudicate the issue on appeal as noted above. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


